DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites: “processing one or more queries against one or more of the sparse vector-based genotype matrix, sparse vector-based quantitative trait matrix, or the sparse vector-based binary trait matrix.”  It is unclear of the goal for processing the queries.


Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claim 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.

Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the “A method comprising: generating, based on genotype data and phenotype data for a plurality of subjects, one or more of a genotype matrix, a quantitative trait matrix, or a binary trait matrix” of claims 1-23 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In exemplary claim 1, limitations reciting the abstract idea as follows: “determining, based on the n-tuple data structure, one or more of a sparse vector-based genotype matrix” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performing mathematical relationships, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.(https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf)

In exemplary claim 13 and claim 19, limitations reciting the abstract idea are as follows: “receiving a request to perform a data comparison, wherein the request identifies one or more traits of a sparse vector-based trait matrix (TM) to compare to one or more genotypes of a sparse vector-based genotype matrix” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation as a mathematical concept but for the recitation of generic computer encompasses a mathematical calculation in that the relationship between “spare vector X to sparse vector Y” are being considered matrix comparison such that the end result amounts to the claimed calculation of equality of two spare vectors. Thus, this limitation recites an abstract mathematical concept under 2019 PEG because it is a calculation); 
In exemplary claim 2, limitations reciting the abstract idea are as follows “wherein the quantitative trait matrix is based on the phenotype data, and the quantitative trait matrix comprises a column for each of a plurality of quantitative traits and a plurality of rows for each of the plurality of subjects” is directed to a data structure. This limitation, in the context of this claim, encompasses a mathematical concept to represents genotype without significantly more.

In exemplary claim 3, limitations reciting the abstract idea are as follows “wherein the n-tuple data structure comprises a row identifier for a row, a column identifier for a column, and a value occurring at the intersection of the row and the column.” is directed to a data structure. This limitation, in the encompasses a mathematical concept to represents genotype without significantly more.

In exemplary claim 13, 19 limitations reciting the abstract idea are as follows, a step of “determining a plurality of workers to perform the data comparison” and “causing each worker of the plurality of workers to perform the data comparison” recited in claim 13, 15, 19, 21 using mathematical methods may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.

Claims 1-23  failed to recite identifying "mathematical concepts" as judicial exceptions by missing a man-made tangible embodiment (i.e., structure) with a real world use to integrate into a practical application (the subject matter has been practically applied). For instance, “A non-transitory computer-readable medium coupled with one or more processors executable instructions configured to cause one or more computer systems to receive genotype data and phenotype data” are required at a very high level of generality by imposing meaningful limitations on the scope of the claims. According, claims 1-23 failed to recite "mathematical concepts" as judicial exceptions. (See MPEP 2106.05(b) Particular Machine [R-10.2019])


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Homayouni et al., US 2006/0047441 hereinafter, Homayouni in view of Zwir, US 2016/0098519 hereinafter, Zwir.

As per claim 1, (Homayouni discloses a method of determining gene traits based on a data structure, such as a bag of words (i.e., “sparse vector-based genotype matrix”) to perform operation.)
determining, based on the n-tuple data structure, one or more of a sparse vector-based genotype matrix, a sparse vector-based quantitative trait matrix, or a sparse vector-based binary trait matrix;  
 (Homayouni [0027] “In block 330, the gene-documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed.”)

(Homayouni discloses a method of querying the gene documents based upon the degree of similarity of the term vectors (i.e., sparse vector-based genotype) in the documents)
and processing one or more queries against one or more of the sparse vector-based genotype matrix, sparse vector-based quantitative trait matrix, or the sparse vector-based binary trait matrix.  
 (Homayouni [0005] In the Boolean model, documents can be represented by sets of index terms and the documents can be retrieved in a binary fashion in that a document can be retrieved only if a query contains an index term associated with the document. In the vector space model, by comparison, documents can be represented by weighted index terms in a multidimensional space. In this regard, documents can be retrieved based upon the degree of similarity of the terms in the documents to the query----even if a query term does not appear in the document.)

With respect to claim 1, Homayouni does not explicitly discloses a step for generating, based on genotype data and phenotype data for a plurality of subjects) A method comprising: generating, based on genotype data and phenotype data for a plurality of subjects, one or more of a genotype matrix, a quantitative trait matrix, or a binary trait matrix; 
However, Zwir discloses a method of organizing the discovered plurality of phenotype-genotype relations into (i.e., “based on genotype data and phenotype data”) a plurality of partitions (i.e., “for a plurality of subjects”) by calculating the distance matrix among all phenotype genotype relations (i.e., “one or more of a genotype matrix, a quantitative trait matrix, or a binary trait matrix”)
 (Zwir [0017] 23-30: after the calculating step, the computer server organizing the discovered plurality of phenotype-genotype relations into a plurality of partitions by: calculating the distance matrix among all phenotype genotype relations in the discovered plurality of phenotype genotype relations, the distance matrix being calculated based at least in part upon the calculation of a (Ri,j) distribution statistic;)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Zwir into the system of Homayouni for the advantageous purpose of providing a genomic database comprising numeric genotype data about a plurality of subjects in a study of the mental illness.

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zwir into the system of Homayouni because, they are analogous art as being directed to the same field of endeavor, the methods for identifying gene relationships based upon a mathematical modeling of gene trait/type information relating to gene systems. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Homayouni et al., US 2006/0047441 hereinafter, Homayouni in view of Zwir and further in view of Kanderian US 8,483,972 hereinafter, Kanderian.

As per claim 2. The method of claim 1, (Homayouni does not explicitly discloses creating mathematical model such that genotype matrix comprising a column for each of the plurality of subjects and a plurality of rows for each of plurality of variants) wherein the genotype matrix is based on the genotype data, and the genotype matrix comprises a column for each of the plurality of subjects and a plurality of rows for each of a plurality of variants; wherein the quantitative trait matrix is based on the phenotype data, and the quantitative trait matrix comprises a column for each of a plurality of quantitative traits and a plurality of rows for each of the plurality of subjects; and wherein the binary trait matrix is based on the phenotype data and the binary trait matrix comprises a column for each of a plurality of binary traits and a plurality of rows for each of the plurality of subjects  
 
However, Kanderian disclosed a method of representing profile (i.e., a plurality of subjects) for each known genotype in a class of genotypes (i.e., “a plurality of variants”) in multi-dimensional data points (i.e., a column for each of the plurality of subjects and a plurality of rows for each of a plurality of variants)
(Kanderian col. 6 line 45 – 57: In another embodiment, the multi-dimensional data points may be correlation vectors. The correlation profile for each known genotype in a class of genotypes. The average dynamic profile of a known genotype may include average measurements of the signal representing the physical change of a nucleic acid containing the known genotype relative to the independent variable.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Kanderian into the combined system of Homayouni for the advantageous purpose of creating mathematical model to implement computer-implemented phenomic analysis to diagnose physical and mental illness (See Kanderian [0003])

As per claim 3. The method of claim 1, wherein the n-tuple data structure comprises a row identifier for a row, a column identifier for a column, and a value occurring at the intersection of the row and the column.  
Homayouni discloses a method of generating term-by-gene document matrix to s factors (i.e., only s columns of the orthogonal matrices U and V are used “a row, a column identifier for a column, and a value occurring at the intersection of the row and the column”)
Homayouni [0029] In blocks 350 and 360, term and document vectors for the LSI model can be generated by truncating the SVD of the term-by-gene document matrix to s factors (i.e., only s columns of the orthogonal matrices U and V are used). Thus, LSI produces a rank-reduced space in which to compare two gene-documents at different conceptual levels. In practice, the maximum number of factors is limited by the number of documents in the collection. Fewer factors may be used for broad (more conceptual) comparisons, whereas a larger number of factors may be used for specific (more literal) comparisons.)

As per claim 4, The method of claim 3, (Homayouni does not explicitly discloses) wherein the row identifier comprises chromosome: position: reference: alternate or chromosome: range: reference: alternate and wherein the column identifier comprises a cohort identifier.  
Kanderian discloses each column represents a dynamic profile of known genotype (i.e., “cohort identifier”) with reference and each row represents correlation vector (i.e., “range” or “reference”).
(Kanderian col. 24, lines 44-51: For this embodiment, each row is one coordinate of the reduced-dimensional correlation vector, and each column is a reduced-dimensional correlation vector for a dynamic profile of a known genotype with reference to the average normalized profile of each known genotype in the class of known genotypes.)

As per claim 5. The method of claim 4, (Homayouni  does not explicitly discloses creating genotype matrix comprising a column for each of plurality of subject and a plurality of rows for each of the plurality of genotypes) wherein the sparse vector-based genotype matrix comprises a column for each of the plurality of subjects and a plurality of rows for each of the plurality of genotypes, wherein at least one column comprises a sparse vector representing one or more values of the genotype matrix; wherein the sparse vector-based quantitative trait matrix comprises a column for each of the plurality of subjects and a plurality of rows for each of the plurality of genotypes, wherein at least one column comprises a sparse vector representing one or more values of the quantitative trait matrix; and wherein the sparse vector-based binary trait matrix comprises a column for each of the plurality of subjects and a plurality of rows for each of the plurality of genotypes, wherein at least one column comprises a sparse vector representing one or more values of the binary trait matrix.  
However, Zwir discloses a method of representing genotype data and phenotype data wherein columns and rows in the synthetic matrices subjects (n) and features (p) respectively. (i.e., “a column for each of the plurality of subjects and a plurality of rows for each of the plurality of genotypes”)
(Zwir [0110] FIGS. 2A-2D provide a synthetic example comparing the ability of the bioNMF and FNMF methods to identify pre-defined crisp biclusters. In the depicted embodiment, default bioNMF parameters are applied for both methods, and a fuzziness threshold of 0.5 is used for the FNMF method. The depicted columns and rows in the synthetic matrices represent subjects (n) and features (p), respectively. The depicted matrix of FIG. 2A comprises 3 crisp biclusters, representing genotype data. The depicted matrix of FIG. 2B comprises 3 crisp biclusters represents phenotype data, and those biclusters are different from the biclusters in the matrix of FIG. 2A. It should be noted that the biclusters defined in each domain (genotype and phenotype) have a non-null intersection of subjects.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Zwir into the combined system of Homayouni for the advantageous purpose of creating mathematical relationship between subjects and features to represent genotype and phenotype data and executing analysis of genetic variants of disease and diagnosing a patient with a metal illness.

As per claim 6. The method of claim 5, further comprising aligning, according to column, the sparse vector-based genotype matrix, the sparse vector-based quantitative trait matrix, and the sparse vector-based binary trait matrix.  
Homayouni disclose a method of identifying groups of functionally related genes (i.e., “quantitative trait”) based on the published literature and gene-documents may be assembled and parsed into a dictionary of terms and weighted frequencies to create term-by-gene document (sparse) matrix. (i.e., “sparse vector-based genotype matrix”)
(Homayouni [0004] As a first step in inferring gene regulatory networks, high-throughput automated methods are needed to rapidly validate genomic data and to identify groups of functionally related genes based on the published literature. Once groups of functionally related genes are identified, more computationally intensive text-mining methods such as natural language processing can be used to extract the nature of the relationships among genes.)
Homayouni [0027] In block 330, the gene-documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed.

As per claim 7. The method of claim 5, wherein the sparse vector representing one or more values of the genotype matrix comprises a data structure having a column for each cohort identifier associated with an subject having a non-zero value in a row of the genotype matrix.  

Homayouni discloses assembling and parsing a gene document into a dictionary of terms (tokens) (i.e., “each cohort identifier associated with an subject”) and weighted frequencies that are required for the term-by-gene document (sparse) matrix (i.e., “an subject having a non-zero value”)
(Homayouni [0027] For example, the cross-references can include each of human, mouse and rat entries for a specific gene. In block 320 the titles and abstracts for the located citations can be compiled into corresponding gene documents. In block 330, the gene-documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed.)

As per claim 8. The method of claim 5, wherein the sparse vector representing one or more values of the quantitative trait matrix comprises a data structure having a column for each cohort identifier associated with an subject having a non-NULL value in a column of the quantitative trait matrix.  

Homayouni discloses a method of describing term-by-gene matrix or sparse matrix (i.e., “quantitative trait”) document wherein each gene-document may be viewed as a bag of words (i.e. “a column for each cohort identifier associated with a subject having a non-NULL value in a column of the quantitative trait matrix”)
(Homayouni [0027] In block 330, the gene-documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed.)

As per claim 9. The method of claim 5, wherein the sparse vector representing one or more values of the binary trait matrix comprises a data structure having a column for each cohort identifier associated with an subject having a non-zero value in a column of the binary trait matrix.  

Examiner interprets “an subject having a non-zero value in a column of the binary trait matrix” is equivalent to term-by-gene (sparse) matrix (or orthogonal matrix) because orthogonal/sparse Claims 9 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 10. The method of claim 5, wherein the sparse vector representing one or more values of the genotype matrix or the quantitative trait matrix are configured to discard values of 0 (zero), wherein the sparse vector representing one or more values of the quantitative trait matrix is configured to allow a 0 (zero) value and to discard NULL values, wherein the sparse vector representing one or more values of the quantitative trait matrix comprises an undefined value, and wherein the sparse vector representing one or more values of the binary trait matrix comprises an undefined value.  

Homayouni discloses representing term-by-gene document in a binary fashion wherein gene document may be retrieved only if a query contains an index term associated with the document. In another words, gene document matrix may be represented as binary fashion to indicate weighted index term with ‘1’ or ‘0’ wherein the value of ‘1’ only indicates the term vector (i.e., trait) 
(Homayouni [0005] In the Boolean model, documents can be represented by sets of index terms and the documents can be retrieved in a binary fashion in that a document can be retrieved only if a query contains an index term associated with the document. In the vector space model, by comparison, documents can be represented by weighted index terms in a multidimensional space. In this regard, documents can be retrieved based upon the degree of similarity of the terms in the documents to the query----even if a query term does not appear in the document.)

As per claim 11. The method of claim 1, further comprising: receiving additional genotype data and additional phenotype data for an additional plurality of subjects; (Homayouni does not explicitly discloses a method of assigning an unique identifier to each subject in common between the plurality of subjects)
assigning, by an identifier manager, a cohort identifier to each subject in common between the plurality of subjects and the additional plurality of subjects; assigning, by the identifier manager, a global identifier and a cohort identifier to each of the subjects not in common between the plurality of subjects and the additional plurality of subjects, wherein an subject can be assigned more than one cohort identifier and only one global identifier; adding at least a portion of the additional genotype data to the genotype matrix; adding at least a portion of the additional phenotype data to the quantitative trait matrix; 

However Zwir discloses a method of assigning a subject identification number composed by a sequential string with the last digit randomly adjudicated (i.e., “identifier and only one global identifier; adding at least a portion of the additional genotype data”)
(Zwir [0184] Following ascertainment, the index subject, his/her relative and matched control were received in the study area by a study coordinator, assigned a number composed by a sequential string with the last digit randomly adjudicated (three numbers placed in a container and drawn after shaking). Subject identification numbers were written in colored wristbands and the entire assessment (movement disorder, neuropsychological assessment, and ultrasound) was carried out by evaluators blind to diagnosis. All phenotype variables were checked for data quality and distributional normality, and were log-transformed when excessive kurtosis was detected. Descriptive statistics of the cleaned phenotype variables were obtained by univariate analysis.)
Zwir into the combined system of Homayouni for the advantageous purpose of generating only one globally identified number that can also reference the subject of illness.

As per claim 12. The method of claim 1, further comprising generating, based on one or more of the genotype matrix, the quantitative trait matrix, or the binary trait matrix, an association results matrix.  
(See Homayouni FIG.2 element 290, 295 where Matrix generator results gene-by-gene distance matrix)


    PNG
    media_image1.png
    726
    1303
    media_image1.png
    Greyscale


As per claim 13. The method of claim 1, wherein processing one or more queries against one or more of the sparse vector-based genotype matrix, sparse vector-based quantitative trait matrix, or the sparse vector-based binary trait matrix comprises: receiving a request to perform a data comparison, wherein the request identifies one or more traits of a sparse vector-based trait matrix (TM) to compare to one or more genotypes of the sparse vector-based genotype matrix (GM), wherein the sparse vector-based trait matrix comprises at least a portion of the sparse vector-based quantitative trait matrix and at least a portion of the sparse vector-based binary trait matrix; determining a plurality of workers to perform the data comparison; partitioning, based on the plurality of workers, the sparse vector-based genotype matrix into a plurality of GM partitions; providing, to each of the plurality of workers, a GM partition of the plurality of GM partitions, wherein each of the plurality of workers receives a different GM partition; partitioning, based on the identified one or more traits, the sparse vector-based trait matrix into one or more TM partitions; providing, to each of the plurality of workers, a first TM partition of the one or more TM partitions; and causing each worker of the plurality of workers to perform the data comparison wherein each worker of the plurality of workers compares the first TM partition to the GM partition.  

Homayouni discloses a method of comparing two gene documents at different conceptual levels (i.e., “compares the first TM partition to the GM partition”) based upon term and document vector (i.e., “based on the identified one or more traits, the sparse vector-based trait matrix into one or more TM partitions”) for said LSI model by truncating a singular value decomposition (SVD) (i.e., “identified one or more traits, the sparse vector-based trait matrix”) of said term-by-gene document matrix.
(Homayouni, “claim 6. The method of claim 1, wherein said processing said gene documents according to an LSI model to measure similarities between gene documents based upon similar word usage patterns, comprises generating term and document vectors for said LSI model by truncating a singular value decomposition (SVD) of said term-by-gene document matrix to s factors to produce a rank-reduced space in which to compare two gene-documents at different conceptual levels.”)

As per claim 14. The method of claim 13, wherein a result of the data comparison comprises one or more trait - genotype associations. 
Homayouni discloses a method of building a knowledge base having a pairwise gene-gene similarity matrix utilizing correlative and non-correlative analyses including K-means clustering, nearest neighbor clustering, principle component analysis (i.e., “comparison comprises one or more trait - genotype associations”) including weighted terms associated with each gene from the textual information in the gene documents 
(Homayouni [0014] The present invention further can include a knowledge base having a pairwise gene-gene similarity matrix. The knowledge base further can be analyzed utilizing correlative and non-correlative analyses including K-means clustering, nearest neighbor clustering, principle component analysis and the like. A knowledge base also can be provided which can include log-entropy weighted terms associated with each gene from the textual information in the gene documents. The log-entropy weighted terms can be regarded as gene descriptors which provide specific functional information about genes.) 

As per claim 15. The method of claim 13, further comprising:  receiving an indication from each worker of the plurality of workers that the data comparison is completed; providing, based on the indications, to each of the plurality of workers, a second TM partition; and causing each worker of the plurality of workers to perform the data comparison wherein each worker of the plurality of workers compares the second TM partition to the GM partition.  

Homayouni discloses using gene-by-gene matrix for analyzing in clustering process (i.e., “compares the second TM partition to the GM partition”) to produce a result based on conceptual relationship among gene documents (i.e., “plurality of workers to perform the data comparison wherein each worker of the plurality of workers compares”)
(Homayouni [0026] That is, D[i,j]=1-S[i,j]. The distance values in the gene-by-gene matrix 295 can be used for further mathematical analysis in clustering process 300 to cluster genes to produce a result 305 based on conceptual relationships derived from the textual information in gene documents 205.)

As per claim 16. The method of claim 13, further comprising: receiving an indication from a worker of the plurality of workers that the worker has completed the data comparison with the first TM partition; providing, based on the indication, to the worker of the plurality of workers, a second TM partition; and causing the worker of the plurality of workers to perform the data comparison with the second TM partition.  

Claims 16 is analogous to claim 15 and is rejected under the same rationale as indicated above.

As per claim 17. The method of claim 13, further comprising receiving, from each worker of the plurality of workers, a result of the data comparison, wherein the result of the data comparison comprises one or more counts of subjects possessing both a trait and a genotype.  
Homayouni discloses a method of generating a term-by-gene (i.e., trait-genotype) matrix where entries of matrix are the weighted frequencies (i.e., “one or more counts of subjects”)

    PNG
    media_image2.png
    754
    706
    media_image2.png
    Greyscale


As per claim 18. The method of claim 17, wherein the one or more counts of subjects comprises a count of subjects possessing a reference allele - reference allele (RR) genotype, a reference allele - alternate allele (RA) genotype, an alternate allele - alternate allele (AA) genotype, or a no call (NC) genotype.   
Homayouni discloses that gene documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies (i.e., “a count of subjects possessing a reference allele”) that are required for the term-by-gene document (sparse) matrix. 
(Homayouni [0027] In block 330, the gene documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed.)

As per claim 19. A method comprising: receiving a request to perform a data comparison, wherein the request identifies one or more traits of a sparse vector-based trait matrix (TM) to compare to one or more genotypes of a sparse vector-based genotype matrix (GM), wherein the sparse vector-based trait matrix comprises at least a portion of a sparse vector-based quantitative trait matrix and at least a portion of a sparse 
Claims 19 is analogous to claim 13 and is rejected under the same rationale as indicated above.

As per claim 20. The method of claim 19, wherein a result of the data comparison comprises one or more trait - genotype associations.  
Homayouni discloses that a knowledge base may include log-entropy weighted terms (i.e., “one or more trait”) associated with each gene  (i.e., “genotype associations”) from the textual information. 
Homayouni [0014] lines 6-11: A knowledge base also can be provided which can include log-entropy weighted terms associated with each gene from the textual information in the gene documents. The log-entropy weighted terms can be regarded as gene descriptors which provide specific functional information about genes.)

As per claim 21. The method of claim 19, further comprising: receiving an indication from each worker of the plurality of workers that the data comparison is completed; providing, based on the indications, to each of the plurality of workers, a second TM partition; and causing each worker of the plurality of workers to perform the data comparison wherein each worker of the plurality of workers compares the second TM partition to the GM partition. 

Claims 21 is analogous to claim 15 and is rejected under the same rationale as indicated above.

As per claim 22. The method of claim 19, further comprising: receiving an indication from a worker of the plurality of workers that the worker has completed the data comparison with the first TM partition; providing, based on the indication, to the worker of the plurality of workers, a second TM partition; and causing the worker of 

Claims 22 is analogous to claim 16 and is rejected under the same rationale as indicated above.
 
As per claim 23. The method of claim 19, further comprising: (Homayouni discloses a method of determining gene traits based on a data structure, such as a bag of words (i.e., “sparse vector-based genotype matrix”) to perform vector space modeling operations.) generating, based on genotype data and phenotype data for a plurality of subjects, one or more of a genotype matrix, a quantitative trait matrix, or a binary trait matrix; generating, based the genotype matrix, the quantitative trait matrix, and the binary trait matrix, an n-tuple data structure; and determining, based on the n-tuple data structure, one or more of the sparse vector-based genotype matrix, the sparse vector-based quantitative trait matrix, or the sparse vector-based binary trait matrix.  
(Homayouni [0027] “In block 330, the gene-documents can be assembled and parsed into a dictionary of terms (tokens) and weighted frequencies that are required for the term-by-gene document (sparse) matrix. In effect, each gene-document can be viewed as a bag of words upon which operations can be performed.”)


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:
SYSTEMS AND METHODS FOR INFERRING GENETIC ANCESTRY FROM LOW-COVERAGE GENOMIC DATA (KASENIIT et al., US 2019/0348147) - A computer-implemented method for inferring genetic ancestry from low-coverage genomic data.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574. The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/     Examiner, Art Unit 2154                                                                                                                                                                                                   
/HOSAIN T ALAM/      Supervisory Patent Examiner, Art Unit 2154